Title: To George Washington from Major Henry Lee, Jr., 10 April 1780
From: Lee, Henry Jr.
To: Washington, George


          
            sir.
            Burlington [N.J.] 10th April 1780.
          
          Since the receipt of your Excellency’s letter directing the corps to be in readiness to march to join the southern army, every measure has been adopted & pursued to accelerate the essential preparations. But such is the low state of finance, that no public business is performed with vigor. Previous to my departure for Virginia, I commenced the repairing accoutrements; notwithstanding this early beginning, I have no prospect of receiving them sooner, than the 1st of May. What adds to the distress of our present situation, is, the raging horse disorder which has reduced the corps to perfect debility, by impoverishing all, & killing some horses—I have my hopes, that twenty days will recover them generally, & give them sufficient strength to march.
          At the close of the last campaign, I apprehend’d a deserter from McLane’s infantry who had joined the enemy—I confined him in Jail, reserving him for punishment to the opening of this campaign, in the beleif, that it would operate more effectually on the minds of the soldiers—I have now to request your Excellency will order on the occasion, if he could be tried here, or in Philada it would be more safe, as there is reason to fear he may contrive his escape from the Provost, or on his march going & coming.
          I transmit some letters given to me in Virginia, & have the honer to be with the most perfect respect Your Excellencys ob. servt
          
            Henry Lee Junr
          
        